720 S.E.2d 9 (2011)
STATE of North Carolina
v.
Felipe A. RICO.
No. 529P11.
Supreme Court of North Carolina.
December 22, 2011.
Felipe A. Rico, for Rico, Felipe A.
Amy Kunstling Irene, Assistant Attorney General, for State of North Carolina.
Staples S. Hughes, Appellate Defender, for State of North Carolina.
Russell J. Lanier, Jr., Senior Resident Superior Court Judge, for State of North Carolina.
G. Dewey Hudson, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the application filed by Defendant on the 15th of December 2011 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Sampson County:
"Denied by order of the Court in conference, this the 22nd of December 2011."